Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 1 of 16




     Exhibit E
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 2 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 3 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 4 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 5 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 6 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 7 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 8 of 16
         Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 9 of 16




the Loan Agreement or any of the other related or ancillary documents, including, without
limitation, the Security Documents; or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among Borrower or
any of its affiliates (including, without limitation, Mr. Carton), on the one hand, and Lender, on
the other hand.
                (b)     In addition, Borrower and Lender hereby agree that, beginning on the
execution date hereof and continuing until the Forbearance Maturity Date, all statutes of
limitation and similar laws, rules and equitable theories with respect to the time in which Lender
may bring any claim or action against Borrower or any of its affiliates under or in connection
with the Loan Agreement shall be tolled and that the passage of such time shall not otherwise
operate to the detriment of Lender with respect to such rights. This Section 8(b) shall survive the
termination of this Agreement.
       9.      Dispute Resolution. Any dispute between or among Lender, Mr. Carton,
Guarantor and/or Borrower (or any subset of the foregoing) arising out of or relating to this
Agreement, including claims arising in contract, in tort, by statute or otherwise, shall be settled
exclusively and finally in accordance with Section 8.08(b) of the Loan Agreement.
        10.      Release. By its execution hereof and in consideration of the mutual covenants
contained herein and other accommodations granted to Borrower and Mr. Carton hereunder,
Borrower, Mr. Carton, and their respective successors, assigns and agents, hereby expressly
forever waive, release and discharge any and all claims (including, without limitation, cross­
claims, counterclaims, and rights of setoff and recoupment), causes of action (whether direct or
derivative in nature), demands, suits, costs, expenses and damages any of them may have or
allege to have as of the date of this Agreement of any nature, description, or kind whatsoever,
based in whole or in part on facts, whether actual, contingent or otherwise, now known,
unknown, or subsequently discovered, whether arising in law, at equity or otherwise
(collectively, the "Claims"), against Lender, its affiliates, agents, principals, managers, managing
members, members, partners, stockholders, "controlling persons" (within the meaning of the
United States federal securities laws), directors, officers, employees, attorneys, consultants,
advisors, agents, trusts, trustors, beneficiaries, heirs, executors and administrators of each of the
foregoing (collectively, the "Released Parties") arising out of the Loan Agreement or any of the
other related or ancillary documents, including, without limitation, the Security Documents, and
any or all of the actions and transactions contemplated by the foregoing, including any actual or
alleged performance or non-performance of any of the Released Parties under the Loan
Agreement or any of the other related or ancillary documents, including, without limitation, the
Security Documents. Each of Borrower and Mr. Carton hereby acknowledges that the
agreements in this Section 10 are intended to be in full satisfaction of all or any alleged injuries
or damages arising in connection with the Claims. In entering into this Agreement, each of
Borrower and Mr. Carton hereby expressly disclaims any reliance on any representations, acts, or
omissions by any of the Released Parties and hereby agrees and acknowledges that the validity
and effectiveness of the releases set forth above does not depend in any way on any such
representation, acts and/or omissions or the accuracy, completeness, or validity thereof. This
Section 10 shall survive the termination of this Agreement.
       11.   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, but without giving effect to applicable

#4851 1669-665 3                                 8
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 10 of 16
       Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 11 of 16




                      (i)    pay in full to Lender all amounts described in Section 2 when due
and perform all other obligations of Borrower and Mr. Carton to Lender hereunder, all in
accordance with the terms hereof; and
                      (ii)    in case of any extension of time of payment of any amounts
required to be paid by Borrower or Mr. Carton to Lender under Section 2 or any of such other
obligations, promptly pay in full such amounts when due or perform such obligations in
accordance with the terms of the extension;
provided, however, that in no event shall Guarantor be obligated to pay more than $200,000 in
the aggregate hereunder (the "Cap").
              (b)    Should any such payment not be made by or on behalf of Borrower or Mr.
Carton when due for whatever reason, Guarantor shall pay the same immediately upon notice
from Lender, subject to the Cap. Guarantor agrees that this is a guarantee of payment and
performance and not a guarantee of collection.
               (c)     Subject to the Cap, Guarantor hereby agrees that its obligations hereunder
are unconditional, irrespective of the validity, regularity or enforceability of this Agreement, the
absence of any action to enforce the same, any waiver or consent by Lender with respect to any
provisions hereof, the recovery of any judgment against Borrower or Mr. Carton, any action to
enforce the same or any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor. Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy of Borrower or
Mr. Carton, any right to require a proceeding first against Borrower or Mr. Carton, protest, notice
and all demands whatsoever and covenant that this guaranty will not be discharged except by
complete performance of the obligations contained in this Agreement.
                 (d)    If Lender is required by any court or otherwise to return to Borrower, Mr.
Carton, Guarantor or any custodian, trustee, liquidator or other similar official acting in relation
to Borrower, Mr. Carton or Guarantor, any amount paid by any of them to Lender, the guaranty
set forth in this Section 19, to the extent theretofore discharged, will be automatically reinstated
and thereupon be and thereafter remain in full force and effect, subject to the Cap.
        20.     Expenses. Borrower and Mr. Carton shall, jointly and severally, pay or
reimburse, as the case may be, immediately upon demand (i) all out-of-pocket expenses incurred
by Lender (including the fees, charges and disbursements of Milbank, Tweed, Hadley & McCloy
LLP as counsel for Lender) in connection with the enforcement or protection of its rights in
connection with this Agreement, the Loan Agreement and the other Loan Documents, and (ii) the
reasonable and documented out-of-pocket expenses incurred by Lender in connection with the
creation of the mortgage on the Collateral in accordance with Section 7(d). This Section 20 shall
survive the termination of this Agreement.
        21.     Confidentiality. Each Party agrees to maintain the confidentiality of the
existence, Parties to and content of this Agreement, and not to disclose the same, except (i) to the
directors, officers, employees, existing and prospective investors, general partners, limited
partners and representatives of such Party who are informed of the confidential nature of this
Agreement, (ii) as may be required by applicable law, rule, process or regulation, or at the

#4851-1669-6653
                                                 10
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 12 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 13 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 14 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 15 of 16
Case 1:17-cr-00680-CM Document 176-4 Filed 03/22/19 Page 16 of 16
